ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the title change was given in an interview with Daniel Drexler on 7 Sep 2022.
The title should be changed to the following:  
“RADAR SYSTEM WITH FREQUENCY DIVISION TRANSMITTERS AND RECEIVERS”
Authorization for this examiner’s amendment to the claims was given in an interview with Daniel Drexler on 7 Aug 2022.
The application has been amended as follows:
1. (Currently Amended) …
wherein the signal generator block is adapted and configured to feed the transmitting antenna so that the first linear array of transmitting antenna elements only emits a first electromagnetic radiation at a first frequency and the second linear arrays of transmitting antenna elements only emits a second electromagnetic radiation at a second frequency, wherein the first frequency is different from the second frequency; …
Allowable Subject Matter
Claims 1-4 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Brown, Ton, Stein, Longstaff, nor Culkin, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“a signal processor operatively connected to the receiving antenna; wherein the signal generator block is adapted and configured to feed the transmitting antenna so that the first linear array of transmitting antenna elements only emits a first electromagnetic radiation at a first frequency and the second linear arrays of transmitting antenna elements only emits a second electromagnetic radiation at a second frequency, wherein the first frequency is different from the second frequency; 
wherein the signal processor comprises a full digital beamforming block adapted and configured to digitally synthesize a plurality of simultaneous and independent receiving beams; 
wherein each receiving beam is synthesized by processing signals provided by a plurality of linear arrays of receiving antenna elements consecutive to one another; and 
wherein for at least one of said receiving beams the linear arrays consecutive to one another belong to two distinct groups of linear arrays of the receiving antenna.” 
as recited by claim 1, over any of the prior art of record, alone or in combination.  Claims 2- 4 and 8-15 depend on claim 1; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648